Citation Nr: 0825020	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
March 1968.  The veteran died on December [redacted], 1998.  The 
appellant is the veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision and notice letter in which 
the RO denied the appellant's claims for service connection 
for the cause of the veteran's death, DIC, death pension, and 
accrued benefits.  In June 2006, the appellant filed a notice 
of disagreement (NOD).  A statement of the case (SOC) 
addressing the claims for service connection for the cause of 
death, DIC, and death pension was issued in June 2006, and 
the appellant filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in July 2006.

In her July 2006 substantive appeal, the appellant requested 
a hearing before a Veterans Law Judge at the RO; however, in 
a statement received in October 2006, she withdrew this 
request.  

In September 2007, the RO granted entitlement to death 
pension benefits.  This decision constitutes a full grant of 
that benefit sought.  

The Board's decision on the claim for service connection for 
the cause of the veteran's death and the claim for DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, 
is set forth below.  The matter of entitlement to accrued 
benefits-for which the appellant has completed the first of 
two actions needed to place this matter in appellate status-
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  The veteran's death certificate lists his immediate cause 
of death as malignant melanoma; no other condition leading to 
the immediate cause is noted.

3.  At the time of the veteran's death in December 1998, 
service connection was not in effect for any disability.  

4.  While the veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to AO during 
service, malignant melanoma is not among the disabilities 
recognized by VA as etiologically related to AO exposure.  

5.  Malignant melanoma was first manifested many years 
following separation from service, and there is no persuasive 
medical evidence or opinion of a medical relationship, or 
nexus, between malignant melanoma and service, to include any 
AO exposure therein.   

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

7.  The veteran, who died 30 years after his discharge from 
service, was not rated as totally disabled due to service-
connected disabilities for 10 continuous years immediately 
preceding death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).  

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 20.1106 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of  
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not  
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).    

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Regarding the claim for DIC, pursuant to 38 U.S.C.A. § 1318,  
the appellant has been notified of the basis for the denial 
of this claim, and has been afforded opportunity to present 
evidence and/or argument with regard to that claim.  Further, 
there is no indication that any evidence bearing on this 
claim is outstanding.  Thus, the Board finds that all 
notification and development action on this claim has been 
accomplished.  As indicated below, the DIC claim is being 
denied as lacking legal merit; as such, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

Regarding the claim for service connection for the cause of 
the veteran's death, a March 2006 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
appellant to submit any evidence in her possession pertinent 
to the claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  Because service 
connection had not been established for any disability at the 
time of the veteran's death, this letter satisfies the notice 
requirements of Hupp.  The May 2006 rating decision reflects 
the initial adjudication of the claim for service connection 
for the cause of the veteran's death after issuance of this 
letter.  Hence, the March 2006 letter-which meets 
Pelegrini's and Hupp's content of notice requirements-also 
meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and post-service private 
treatment records.  Also of record and considered in 
connection with the claim are various written statements 
provided by the appellant and by her representative, on her 
behalf.  

The Board also finds that no further RO action to develop the 
record is necessary.  In this regard, the Board notes that 
the veteran's death certificate indicates that he died as an 
inpatient in a hospital, specifically, Wadley Regional 
Medical Center.  Records of this terminal hospitalization 
have not been associated with the claims file.  The Board 
further notes, however, that the appellant has not indicated 
or alleged that such treatment records are pertinent to the 
claims decided herein, and she has not submitted the required 
release to obtain such records.  VA is only required to 
obtain evidence that a claimant "adequately identifies" and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b), 
(c).  As the appellant has not provided release forms for 
these records, she has not authorized VA to obtain them.  
Further, the Board notes that, in May 2006 and April 2007 
statements, the appellant stated that she had no additional 
information or evidence to give VA to substantiate her claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein, at 
this juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

During the veteran's lifetime, service connection was not 
established for any disability.   

The veteran's death certificate indicates that the immediate 
cause of his death was malignant melanoma.  No other 
conditions are listed as leading to the immediate cause of 
death.  The appellant contends that the veteran's malignant 
melanoma was caused by AO exposure in service.   

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

The veteran's service medical records are negative for 
findings of malignant melanoma.  These records do indicate 
that he served in the Republic of Vietnam during the Vietnam 
Era; thus, herbicide exposure is presumed.  However, 
malignant melanoma is not among the disabilities recognized 
by VA as associated with herbicide exposure.  Further, the 
Secretary has determined that the credible evidence against 
an association between skin cancers (malignant melanoma, 
basal cell carcinoma, and squamous cell carcinoma) and 
herbicide exposure outweighs the credible evidence for such 
an association.  See 68 Fed. Reg. 27,630-27,638 (May 20, 
2003)).  Hence, presumptive service connection for the cause 
of death, based on the veteran's presumed AO exposure, is not 
warranted.  

The Board notes that, notwithstanding the presumptive 
provisions, service connection for claimed residuals of 
exposure to AO also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

In this case, however, the post-service treatment records do 
not include any competent evidence or opinion even suggesting 
a medical relationship between the veteran's malignant 
melanoma and his presumed AO exposure.  Records of private 
treatment from March 1990 to January 1998 reflect diagnoses 
of and treatment for malignant melanoma and metastatic 
malignant melanoma.  A March 1990 pathology report revealed 
malignant melanoma in the right fifth toe.  While these 
records of treatment reflect ongoing treatment for malignant 
melanoma, none of these medical records include any comment 
or opinion regarding etiology of this condition.  

The Board also finds that the record presents no other basis 
for allowance of the claim.  

As indicated above, malignant melanoma was not present in 
service; hence, there is no basis for a finding that the 
veteran's malignant melanoma was a chronic disability first 
shown in service.  38 C.F.R. § 3.304 (2007).

The Board has also considered the fact that where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946 and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In this case, however, there is no medical evidence that 
malignant melanoma was manifested within the first post-
service year, rather, the first post-service diagnosis of 
malignant melanoma is in March 1990, over 20 years after 
separation from service.  The Board also points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
Board also emphasizes that there is no medical opinion even 
suggesting a medical nexus between malignant melanoma and 
service. 

In short, there is simply no medical evidence or opinion of a 
nexus between the veteran's malignant melanoma and any 
service, to include his presumed AO exposure, and neither the 
appellant nor her representative has presented, identified, 
or alluded to the existence of any such evidence.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's assertions, 
to include those advanced  by her representative, on her 
behalf.  However, this claim turns on the matter of whether 
there exists a medical relationship between the veteran's 
service and the cause of his death-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
the appropriate medical training and expertise, neither the 
appellant nor her representative is competent to render a 
persuasive opinion.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

B.  DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5(a) (2007).  If the 
veteran's death is not determined to be service-connected, a   
surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for the purposes of this provision is a veteran who 
died not as a result of his own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for service-connected 
disability rated as totally disabling, if the service-
connected disability was rated as totally disabling for 10 or 
more years immediately preceding death, or if continuously 
rated as totally disabling for at least 5 years after the 
veteran's separation from active service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also 
includes a former prisoner of war (POW) who died after 
September 30, 1999 with a service-connected disability rated 
totally disabling for not less than one year immediately 
preceding death.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.
 
At the time of the veteran's death, service connection was 
not in effect for any disability.  In fact, the record 
reflects that the veteran did not file a claim for service 
connection until January 1998, less than one year prior to 
his death.  As such, the statutory duration requirements for 
a total disability rating at the time of death cannot be 
satisfied.  

Moreover, in this case, the appellant has not claimed 
entitlement to DIC, under the provisions of 38 U.S.C.A. § 
1318, based on the submission of new and material evidence to 
reopen a previous final decision, or argued that, but for the 
receipt of VA or military retirement pay, the veteran would 
have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated   
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that, as there were no final rating decisions 
during the veteran's lifetime, neither the appellant nor her 
representative can or has raised a claim of clear and 
unmistakable error (CUE) in a   final rating decision, 
pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. 
App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  

The Board further notes that neither the appellant nor her 
representative has argued that the veteran was unemployable 
due to service-connected disability.  Significantly, as noted 
above, service connection was not established for any 
disability during the veteran's lifetime.  In any event, the 
Board points that any such "hypothetical entitlement" would 
not provide a basis for the benefits sought under the 
governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for   
establishing eligibility.  On April 5, 2002, VA also amended  
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) 
on  the question of whether a deceased veteran had been 
totally  disabled for 8 years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  
Subsequently, the   Court held that "hypothetical 
entitlement" to DIC benefits  under 38 U.S.C.A. § 1318 is 
allowed for claims filed prior to  January 21, 2000, that is, 
the date of the VA regulation  prohibiting "hypothetical 
entitlement."  Rodriguez v.  Nicholson, 19 Vet. App. 275 
(2005).  In Rodriguez v. Peake, 511 F.3d 1147 (2008), the 
United States Court of Appeals for  the Federal Circuit held 
that application of the amended   regulations barring use of 
hypothetical entitlement theory  for DIC claims did not have 
impermissible retroactive effect.

In this case, the appellant's claim was filed in February 
2006, after VA's January 2000 amendment of 38 C.F.R. § 3.22-
the implementing regulation for 38 U.S.C.A. § 1318-to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for CUE in the 
adjudication of a claim or claims.  

Thus, there is nothing to change the fact that the veteran, 
who died 30 years after his discharge from service, had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  The evidence also does 
not reflect that the veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318(a).  Hence, the claim on 
appeal must be denied.  As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied. 


REMAND

As indicated above, in a May 2006 RO rating decision and 
notice letter, the RO notified the appellant of the denial of 
the claims for service connection for the cause of the 
veteran's death, and for DIC benefits, death pension, and 
accrued benefits.  In her June 2006 NOD, the appellant stated 
that she disagreed with the decision in the letter dated May 
15, 2006.  As such, the Board finds that the NOD also 
encompasses the matter of the appellant's entitlement to 
accrued benefits.

By filing an NOD with the May 2006 RO decision, the appellant 
initiated appellate review of all the issues decided therein.  
The next step in the appellate process is for the RO to issue 
to the appellant an SOC.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
the June 2006 SOC addressed only the issues of service 
connection for the cause of the veteran's death, DIC 
benefits, and death pension.  Consequently, the matter of the 
appellant's entitlement to accrued benefits must be remanded 
to the RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the appellant and 
her representative an SOC addressing the 
appellant's entitlement to accrued 
benefits.  Along with the SOC, the RO 
must furnish to the appellant a VA Form 9   
(Appeal to Board of Veterans' Appeals), 
and afford her the applicable time period 
for perfecting an appeal as to this 
issue.

The appellant is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to accrued 
benefits) may be obtained only if a 
timely appeal is perfected. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


